'
    AO 245B (CASDRev. 08/14) Judgment in a Petty Criminal Case
                                                                                                                   FILED
                                                                                                                     3 2019
                                           UNITED STATES DISTRICT Co                                      T
                                                                                CtERK, U.S DISTRICT COURT
                                             SOUTHERN DISTRJCT OF CALIFORNIA SOUTHERN DISTRICT OF CALIFORNIA
                                                                             BY                      DEPUTY
                 UNITED STATES OF AMERICA                               JUDGMENT IN A CRIMI                        CASE
                                      v.                                (For Offenses Committed On or After November 1, 1987)

                 Alcides Antonio Portillo-Barahona                         Case Number:          18-cr-05599-WVG

                                                                        Jamal S. Muhammad
                                                                        Defendant's Attorney
    REGISTRATION NO.                  81479298
    D -
    The Defendant:

    ~    pleaded guilty to count(s)        Count 1 Superseding Information

    D   was found guilty on count(s)
        after a olea of not guiltv.
    Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
                                                                                                                        Count
    Title & Section                    Nature of Offense                                                               Number(s)
    18 use 1325                        Improper Entry by an Alien (Misdemeanor)                                            ls




        The defendant is sentenced as provided in pages 2 through                 2            of this judgment.

    D   The defendant has been found not guilty on count(s)

    ~   Count(s)     1ofunderlying Information                    is   dismissed on the motion of the United States.

    ~    Assessment: $10.00 waived



    ~   No fine                D Forfeiture pursuant to order filed                                       , included herein.
           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days of any
    change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
    judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States Attorney of
    any material change in the defendant's economic circumstances.

                                                                       January 29 2019
                                                                       Date oflmposition of Sentence

                                                                              /JI~
                                                                       HON. William V. Gallo
                                                                       UNITED STATES DISTRJCT JUDGE



                                                                                                                    l 8-cr-05599-WVG
•
    AO 245B (CASD Rev. 08/14) Judgment in a Petty Criminal Case

    DEFENDANT:                Alcides Antonio Portillo-Barahona                                        Judgment - Page 2 of 2
    CASE NUMBER:              l 8-cr-05599-WVG

                                                      IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     90 Days




     D     Sentence imposed pursuant to Title 8 USC Section !326(b).
     D     The court makes the following recommendations to the Bureau of Prisons:




     D     The defendant is remanded to the custody of the United States Marshal.

     D     The defendant shall surrender to the United States Marshal for this district:
           D     at
           D     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     D
           Prisons:
           D     on or before
           D     as notified by the United States Marshal.
           D     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

    I have executed this judgment as follows:

           Defendant delivered on


     at   ~~~~~~~~~~~~-
                                               , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                          By                      DEPUTY UNITED STATES MARSHAL




                                                                                                        18-cr-05599-WVG
